1                                     UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                  ***
      THOMAS W. MCNAMARA, as Court
4     Appointed Monitor,                              2:18-cv-02281-GMN-VCF
                                                      ORDER
5                        Plaintiff,
6     vs.
      INTERCEPT CORPORATION, et al.,
7
                         Defendant.
8
           Before the court is Thomas W. McNamara, as Court Appointed Monitor v. Intercept Corporation,
9
     et al., case number 2:18-cv-02281-GMN-VCF.
10
           IT IS HEREBY ORDERED that the status hearing scheduled for 10:00 AM, May 4, 2020, is
11
     VACATED.
12

13
           DATED this 2nd day of April, 2020.
14
                                                            _________________________
15                                                          CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
